Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 22, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  160989                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160989
                                                                    COA: 342112
                                                                    Macomb CC: 2017-000869-FC
  CHRISTOPHER RASHAWN JONES,
           Defendant-Appellant.

  _________________________________________/

         By order of September 23, 2020, the prosecuting attorney was directed to answer
  the application for leave to appeal the December 26, 2019 judgment of the Court of
  Appeals. On order of the Court, the answer having been received, the application for leave
  to appeal is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 22, 2020
           a1214
                                                                               Clerk